60 N.Y.2d 882 (1983)
In the Matter of New York State Association of Plumbing-Heating-Cooling Contractors, Inc., Respondent,
v.
John E. Egan, as Commissioner of General Services of the State of New York, et al., Appellants, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 19, 1983.
Decided November 22, 1983.
Robert Abrams, Attorney-General (Richard J. Dorsey and Peter H. Schiff of counsel), for appellants.
George F. Carpinello for New York State Association of Plumbing-Heating-Cooling Contractors, Inc., respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, for reasons stated in the opinion by Justice HOWARD A. LEVINE at the Appellate Division (86 AD2d 100).